                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

    CHRISTOPHER CASTLE and JAYME CASTLE,
    husband and wife,                                         MEMORANDUM DECISION AND ORDER
                                                               GRANTING DEFENDANTS’ [6] AND [7]
                                                                    MOTIONS TO DISMISS
            Plaintiffs,

    vs.
                                                                     Civil No. 4:18-cv-00046-DN-DBP
    THOR MOTOR COACH, INC., a Delaware
    corporation; BLAINE JENSEN RV CENTERS, LLC,
    a Minnesota limited liability company dba CAMPING                   District Judge David Nuffer
    WORLD RV SALES – ST. GEORGE,
                                                                      Magistrate Judge Dustin B. Pead
            Defendants.


          Defendants Thor Motor Coach (“Thor”) and Blaine Jensen RV Centers, LLC dba

Camping World RV Sales St. George (“Camping World”) (collectively referred to as

“Defendants”), move to dismiss 1 plaintiffs’ Christopher and Jayme Castle (collectively referred

to as “Plaintiffs”) Complaint 2 for failure to state a clam for relief. Plaintiffs opposed both

motions 3 and Defendants replied in support. 4

          For the reasons set forth below, Plaintiffs’ Complaint fails to state a claim and the

Defendants’ motions to dismiss are GRANTED.




1
 Blaine Jensen RV Centers, LLC’s Motion to Dismiss (“Camping World Motion to Dismiss”), docket no. 6, filed
July 2, 2018; Thor Motor Coach Inc’s Motion to Dismiss (“Thor Motion to Dismiss”), docket no. 7, filed July 2,
2018.
2
  Notice of Removal of Action to United States District Court, Exhibit B, Complaint (“Complaint”), docket no. 2-2,
filed June 29, 2018.
3
 Plaintiffs’ Memorandum in Opposition to Camping World’s Motion to Dismiss (“Opposition to Camping World”),
docket no. 18, filed August 13, 2018; Plaintiffs’ Memorandum in Opposition to Defendant Thor Motor Coach, Inc’s
Motion to Dismiss (“Opposition to Thor”), docket no. 19, filed August 13, 2018.
4
 Reply in Support of Blaine Jensen RV Centers LLC’s Motion to Dismiss (“Camping World’s Reply”), docket no.
24, filed August 24, 2018; Reply in Support of Thor Motor Coach Inc’s Motion to Dismiss (“Thor’s Reply”), docket
no. 23, filed August 24, 2018.
Contents
Standand of Review on Motions to Dismiss ................................................................................... 2
Background ..................................................................................................................................... 3
Discussion ....................................................................................................................................... 5
Order ........................................................................................................................................... 13


                            STANDARD OF REVIEW ON MOTION TO DISMISS


           Defendants move, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure to

dismiss all causes of action in Plaintiffs’ Complaint. 5 Defendants are entitled to dismissal under

Rule 12(b)(6) when the Complaint, standing alone, is legally insufficient to state a claim for

which relief may be granted. 6 When considering a motion to dismiss for failure to state a claim,

the thrust of all well-pleaded facts in the Complaint is presumed, but conclusory allegations need

not be considered. 7 Nor are the Complaint’s legal conclusions and opinions accepted, even if

they are couched as facts. 8 The determination of the plausibility of plaintiffs’ claims will be a

“context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” 9

           Generally, where materials outside the pleadings are presented, either the Rule 12 motion

must be converted to a Rule 56 motion for summary judgment, or those matters presented

outside the pleadings must be excluded. 10 However, “a defendant may submit an indisputably

authentic copy to the Court to be considered if it is incorporated by reference in the Complaint, if

the Court may take judicial notice of it, or if it is referenced in the Complaint and central to the


5
    Camping World Motion to Dismiss at 1; Thor Motion to Dismiss at 1.
6
    Sutton v. Utah State School for the Deaf & Blind, 173 F.3d 1226, 1236 (10th Cir. 1999).
7
    Cory v. Allstate Ins., 583 F.3d 1240, 1244 (10th Cir. 2009).
8
    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).
9
    Kansas Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir. 2011).
10
     GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir. 1987).



                                                                                                                                                  2
claims.” 11 Accordingly, the facts set forth in the following background summary are drawn from

Plaintiffs’ Complaint and the documents attached to or directly referred to in that Complaint and

are taken as true only for purposes of the motion to dismiss.

                                                 BACKGROUND

            On November 22, 2016, Plaintiffs purchased a new 2017 Compass Class C motorhome

from Camping World. 12 The motorhome was manufactured by Thor. 13 Plaintiffs paid

$103,621.89 for the motorhome, including a Good Sam Extended Service Plan. 14

            When Plaintiffs purchased the motorhome, Plaintiff Christopher Castle signed a

Registration and Acknowledgement of Receipt of Warranty and Product Information (the

“Registration and Acknowledgment”). 15

            The registration document states, in pertinent part:

                      Before I purchased this vehicle, I received, read and agreed to the
                      terms and conditions of Thor Motor Coach’s 1-page Limited
                      Warranty, published within its Owner’s Manual, and the Chassis
                      Limited Warranty. I understand and agree that any legal action for
                      breach of express or for breach of implied warranties that may
                      arise by operation of law must be filed within ninety (90) days of
                      the expiration of the applicable warranty coverage period as
                      defined within the Limited Warranty. 16

            The Thor Limited Warranty contains a section entitled “COVERAGE ENDS.” 17 This

section states:


11
  Prager v. LaFaver, 180 F.3d 1185, 1189 (10th Cir. 1999); Berneike v. CitiMortgage, Inc., 708 F.3d 1141, 1146
(10th Cir. 2013).
12
     Complaint ¶ 6.
13
     Id.
14
     Id. ¶ 2.
15
   Thor Motion to Dismiss, Exhibit B, Warranty Registration (“Registration and Acknowledgement”), docket no. 7-
2, filed July 2, 2018.
16
     Id.
17
     Thor Motion to Dismiss, Exhibit A, Warranty (“Warranty”), docket no. 7-1, filed July 2, 2018.



                                                                                                                  3
                   COVERAGE ENDS: 12 months after the first retail owner first
                   takes delivery of the motorhome from an authorized dealership OR
                   after the odometer reaches 15,000 miles, whichever occurs first,
                   ANY ACTION FOR BREACH OF THIS WARRANTY OR
                   ANY IMPLIED WARRANTIES MUST BE COMMENCED
                   NOT MORE THAN 15 MONTHS AFTER YOU FIRST
                   TAKE DELIVERY OF YOUR MOTORHOME. 18

            As part of the purchase of the motorhome, both Plaintiffs signed a sales contract 19 with

Camping World that stated:

                   SELLER MAKES NO WARRANTY, EXPRESS OR IMPLIED,
                   WITH RESPECT TO THE MERCHANTABILITY, FITNESS
                   FOR A PARTICULAR PURPOSE, OR OTHERWISE
                   CONCERNING THE VEHICLE, PARTS OR ACCESSORIES
                   DESCRIBED HEREIN. UNLESS OTHERWISE INDICATED
                   BY THE SELLER, IN WRITING, ANY WARRANTY IS
                   LIMITED TO THE MANUFACTURER’S WARRANTY, IF
                   ANY, AS EXPLAINED AND CONDITIONED BY
                   PARAGRAPH 4 ON THE REVERSE SIDE HEREOF. 20

            On the reverse page of this document, Paragraph 4 further states that the manufacturer’s

new vehicle warranty:

                   SHALL BE EXPRESSLY IN LIEU OF ANY OTHER
                   WARRANTY, EXPRESS OR IMPLIED, CONCERNING SUCH
                   VEHICLE, INCLUDING, BUT NOT LIMITED TO ANY
                   IMPLIED WARRANTY OF MERCHANTABILITY OR OF
                   FITNESS FOR A PARTICULAR PURPOSE, AND THE
                   REMEDY SET FORTH IN SUCH WARRANTY SHALL BE
                   THE ONLY REMEDIES AVAILABLE TO ANYONE WITH
                   RESPECT TO SUCH NEW MOTOR VEHICLE OR MOTOR
                   VEHICLE CHASSIS. 21




18
     Id.
19
  Camping World Motion to Dismiss, Exhibit A, Sales Contract (“Sales Contract”) at 1, docket no. 6-1, filed July 2,
2018.
20
     Id.
21
     Id. at 2.



                                                                                                                  4
           Shortly after purchase, Plaintiffs began to detect various defects in the motorhome

forcing plaintiffs to seek service and repairs. 22 The motorhome was in the shop at Camping

World for the majority of time after it was purchased without any satisfactory resolution of the

defects as determined by plaintiffs. 23

           Ultimately, Plaintiffs initiated this litigation, filing a Complaint on May 4, 2018, alleging

seven (7) causes of action against Thor and Camping World.

                                              DISCUSSION

           Plaintiffs allege seven (7) causes of action against both Defendants in their Complaint.

The first cause of action 24 set out in the Complaint is a claim against both defendants for

violations of the Utah Consumer Sales Practices Act 25 (the “Act”). The Act, in order to trigger

liability by a supplier in connection with a consumer transaction, requires that the supplier

commit a deceptive act or practice “knowingly or intentionally.” 26

           However, the allegations in the Complaint do not provide the factual basis for any such

inference, and the Complaint fails to state the necessary statutory elements to support a claim

under the Act. 27 The cause of action under the Utah Consumer Practices Act against both

defendants is therefore dismissed with prejudice.

           Plaintiffs’ six (6) remaining claims against Defendants are based on warranty and

contract claims, both under state law and the Magnuson-Moss Warranty Act. 28 Among the


22
     Complaint ¶ 19.
23
     Id. ¶¶ 20–41.
24
     Id. at 10–11.
25
     Utah Code Ann. § 13-11-1
26
     Utah Code Ann. § 13-11-4.
27
  Kee v. R-G Crown Bank, 656 F.Supp.2d 1348, 1356 (D. Utah 2009) (dismissing claim under Act because
plaintiffs failed to sufficiently plead elements of knowledge or intention).
28
     Complaint at 11–15.



                                                                                                       5
warranty claims, Plaintiffs also brought a breach of the implied warranty that repairs would be

done in a good and workmanlike manner. 29

            As to Camping World, the sales contract that Plaintiffs executed with Camping World

made it clear that Camping World disclaimed warranties and that any warranty was limited to the

manufacturer’s warranty. Plaintiffs do not point to anything in the Complaint or any provisions

in the incorporated or referenced documents that would provide an exception to this disclaimer.

Therefore, all warranty and contract based claims against Camping World are dismissed with

prejudice.

            Thor moves for dismissal of the express and implied warranty claims and breach of

contract claim against it by asserting that plaintiffs had agreed to a 12-month limited warranty

for the motorhome that provided any claims must be brought in the following 3 months after the

end of the 12-month limited warranty. 30

            It was undisputed from the Complaint and attached documents that Plaintiffs took

possession of the motorhome and the Limited Warranty took effect on November 22, 2016. By

its terms, the Limited Warranty expired on November 22, 2017. Plaintiffs therefore had 90

days—until March 23, 2018—to bring a lawsuit to enforce the Limited Warranty or any implied

warranties against Thor. Plaintiffs did not file their Complaint until May 4, 2018 31, well past the

deadline to file an action.

            It is important to note that Utah law allows parties to shorten statutes of limitations

through contract. 32 Language limiting the statute of limitations appears in multiple locations in



29
     Id. at 13.
30
     Thor Motion to Dismiss at 4.
31
     Complaint at 16.
32
     See Utah Code Ann. § 70A-2-725(1).



                                                                                                       6
the documents provided to Plaintiffs concerning this transaction, and this language is clear and

unambiguous and, therefore, enforceable under Utah law.

            Plaintiffs, however, assert 33 that equitable tolling should operate and seek application of

the concealment version of Utah’s equitable discovery rule as discussed by the Utah Supreme

Court in Russell Packard Dev., Inc. v. Carson. 34 In that 2005 case, the Utah Supreme Court

pointed out that the concealment version of Utah’s discovery rule, which requires an evaluation

of the reasonableness of the plaintiffs’ conduct in light of a defendant’s fraudulent or misleading

conduct, had its genesis in estoppel, and required “a demonstration that the party seeking to

exercise the rule has acted in a reasonable and diligent manner.” 35

            The Utah Supreme Court explained the analysis by stating:

                     As we explained in Berenda, when a defendant fraudulently causes
                     a plaintiff to delay in bringing a cause of action , the discovery rule
                     balances (1) the policy underlying all statutes of limitations ‘to
                     promote justice by preventing surprises through the revival of
                     claims that have been allowed to slumber until evidence has been
                     lost, memories have faded, and witnesses have disappeared’ with
                     (2) the policy of ‘not allowing a defendant who has concealed his
                     wrongdoing to profit from his concealment.’ If we were to look
                     only to whether a plaintiff theoretically could have brought a suit
                     before the limitations period expired without looking to the relative
                     reasonableness or unreasonableness of that action under the
                     circumstances, we would reward a defendant’s fraudulent and
                     deceptive misbehavior by depriving an innocent plaintiff of a
                     reasonable period within which to act. This we refuse to do. . . .
                     Instead, we reinforce the principle that the concealment version of
                     the discovery rule applies when a plaintiff has acted reasonably in
                     light of the defendant’s actions. 36




33
     Opposition to Thor at 5.
34
     2005 UT 14, 108 P.3d 741 (2005)
35
     Id. at ¶ 26, 108 P.3d at 747.
36
     Id at 748.



                                                                                                           7
            Plaintiffs argue that of the two (2) versions of the concealment doctrine discussed in

Carson, the second version is applicable to the facts of this case. 37 The Utah Supreme Court

held:

                     Second, if a plaintiff either knew or reasonably should have known
                     of the facts underlying his or her cause of action before a
                     limitations period expired, the plaintiff may nevertheless invoke
                     the concealment version of the discovery rule. However, for the
                     rule to excuse a plaintiff’s failure to file within the fixed
                     limitations period in the circumstances, a plaintiff must show that,
                     given the defendant’s actions, the plaintiff acted reasonably in
                     failing to file suit before the limitations period expired. To make
                     this showing, a plaintiff must demonstrate that a reasonably
                     diligent plaintiff would not necessarily have filed a complaint
                     within the limitations period; or said another way, that a reasonable
                     plaintiff may have delayed in filing his or her claim until after the
                     limitations period expired. 38

            The legal framework within which a determination must be made under Utah law was

examined in decisions prior to Carson. For example, in the 1969 case Rice v. Granite School

Dist., 39 the Utah Supreme Court held the defendant was estopped by its conduct from relying on

the statute of limitations as a defense. In Rice, the plaintiff fell from a bleacher maintained by the

defendant School District and, immediately following the accident, the plaintiff notified the

authorities of Cyprus High School. Over the course of the two years following the accident, an

insurance adjuster employed by the defendant’s insurance carrier communicated with plaintiff at

least three (3) times. On each occasion, the adjuster assured her that the insurance company

would compensate her for her injuries, pending only her release by her doctor and the

ascertainment of the cost of the medical treatment. 40 On at least one of those occasions, the



37
     Opposition to Thor at 6–7.
38
     Id. at ¶ 30, 108 P.3d at 748.
39
     23 Utah 2d 22, 456 P.2d 159 (1969).
40
     Id. at 161.



                                                                                                     8
adjuster showed her pictures of the bleachers and commented that they were old and obsolete

and there would be absolutely no problem in taking care of her expenses. 41 Based on these facts,

the Utah Supreme Court held the defendant was estopped from relying on the applicable one-

year statute of limitations. 42

            Similarly, in the 1974 case Whitaker v. Salt Lake City Corp. 43 the plaintiff sued to

recover damages suffered by a minor during the cave-in of a city-owned clay bank. The plaintiffs

hired an attorney who commenced negotiations with the city and its insurance carrier. The

plaintiffs’ attorney alleged that during the course of the negotiations, the adjuster for the city’s

insurance carrier and the attorney for the city assured him that the city and its carrier would

compensate plaintiffs within the policy limits but that the medical reports would be required

first. 44 The medical reports were then allegedly delayed by the city attorney and the insurance

adjuster. 45 As a result of the alleged assurances, plaintiff did not file suit within the statutory

period. Based on the holding in Rice, the Utah Supreme Court reversed summary judgment

against the plaintiffs because these facts presented an issue of material fact: whether the

defendant was estopped from asserting the statute of limitations as a defense.

            In contrast, the Utah Supreme Court has upheld a limitations defense against a plaintiff

because of a failure to file a timely notice of claim or complaint when the plaintiff, who was

aware of the statute and represented by counsel, alleged only that the defendant lulled him into




41
     Id.
42
     Id. at 164.
43
     522 P.2d 1252 (Utah 1974).
44
     Id. at 1252-53.
45
     Id.



                                                                                                       9
“a false sense of security [regarding the possibility of a settlement] by requesting medical

information about [his] physical condition.” 46

           In the 1993 case McKinnon v. Tambrands, Inc., 47 the plaintiff, who had suffered Toxic

Shock Syndrome, brought a products liability suit against her tampon manufacturer, who

defended by arguing that the action was time barred by the statute of limitations provisions in the

Utah Product Liability Act. The District Court reviewed the holdings of Rice and Whitaker and

contrasted the conduct of the defendants in those cases with the conduct of Tambrands. In

McKinnon, plaintiff asserted that Tambrands was estopped from asserting the statute of

limitations based on a letter signed by the defendant’s assistant treasurer, Martha Lindsay. The

District Court, however, was not persuaded that the content of the Lindsay letter reasonably

justified plaintiff’s delay of her suit:

                    The introductory paragraph states that Mr. McKinnon’s February
                    1991 letter requesting reimbursement from Defendant has been
                    referred to the undersigned, Martha B. Lindsay, for attention and
                    that “[w]e are very sorry to learn about your wife’s illness.” The
                    body of the letter recounts several general statistics about the
                    occurrence and suspected causes of TSS. The concluding sentence
                    provides: “If you submit a copy of your wife’s unreimbursed costs
                    and directly related expenses, we will be pleased to consider
                    reimbursement.” Only this last sentence contains any sort of
                    statement relating to Defendant’s position on Plaintiff’s claim.
                    Unlike Rice and Whitaker, however, it contained no admission of
                    liability and made no promise to pay. Instead, it only promised to
                    “consider reimbursement” of Plaintiff’s “unreimbursed expenses.”
                    Such a statement, by itself, does not provide a reasonable basis for
                    delaying a civil action beyond the expiration of the statute of
                    limitations.




46
     Cornwall vs. Larson, 571 P.2d 925, 926 (Utah 1977).
47
     815 F. Supp. 415 (D. Utah 1993).



                                                                                                    10
           Here, Plaintiffs have asserted that Thor sent two (communications to them that led them

to reasonably believe that they did not need to take action before the contractually shortened

statute of limitations had run. 48

The first letter is dated February 5, 2018, and was sent prior to the expiration of the limitation

period by Thor to Plaintiffs’ counsel, who had sent a demand letter to Camping World on

January 4, 2018, threatening litigation. The letter begins by stating that Thor was sorry to hear of

any inconvenience that Plaintiffs may have experienced and that Thor strived to have satisfied

owners. Thor’s letter requested Plaintiffs’ cooperation in an investigation and stated:

                    We have commenced an investigation of the facts surrounding the
                    purchase and repair history of your client’s motorhome so that we
                    may fairly assess this request. To assist us in our review, we
                    respectfully request a list of current defects that your client
                    contends Thor Motor Coach refused or failed to repair
                    successfully under the terms of the Limited Warranty.

                    Once we receive the above information, we will complete the
                    analysis of the facts surrounding the purchase and repair history of
                    your client’s motorhome and contact you with our findings.
                    (Emphasis in original.)

           After Plaintiffs provided Thor with the requested information, Thor sent Plaintiffs’

counsel a second letter dated April 6, 2018. At this point, the limitations period had expired. In

this letter, Thor again apologizes for any inconvenience that may have been experienced but the

letter goes on to state:

                    As outlined in the applicable Limited Warranty, Thor Motor
                    Coach’s sole and exclusive obligation is to repair any covered
                    defects discovered within the warranty coverage period.

                    If the primary repair fails to successfully cure any defect after a
                    reasonable number of repair attempts, your sole and exclusive
                    remedy is to have Thor Motor Coach pay an independent service
                    shop of your choice to perform repairs to the defect OR if the

48
     Opposition to Thor at 7–8.



                                                                                                     11
                    defect is incurable have Thor Motor Coach pay diminution in value
                    damages.

                    The repair remedy and the backup remedy MUST be both
                    exhausted and these remedies must fail to fulfill their essential
                    purpose before you can seek any kind of legal or equitable relief. It
                    is our position that neither the repair remedy nor has the backup
                    remedy failed in this case.

            Critically, the Thor letters do not contain any admission of liability, promise to pay, or

any representation that may have reasonably caused Plaintiffs to not file suit before the limitation

period expired. The April 6 letter is a flat denial.

            In the 1992 case Warren v. Provo City Corp., 49 the plaintiff pilot was injured in a crash of

an airplane which he had leased from a flying club. He sued Provo City for its alleged failure to

enforce ordinances regulating the flying clubs. Provo City obtained summary judgment on a

statute of limitations defense because plaintiff had failed to file a notice of claim within one year

from the date the claim arose. On appeal, one of plaintiff’s arguments was that the concealment

version of the discovery rule applied to excuse his failure to file a timely notice of claim. 50

            The Utah Supreme Court reasoned that plaintiff did not allege that he relied on any

representations made by Provo, but rather claimed that he was prevented from discovering the

cause of action because Provo did not timely return his phone calls. The record demonstrated that

plaintiff had not taken reasonable steps to investigate Provo’s liability and while “a party may be

excused for failing to pursue a claim if the party acted in reasonable reliance on a defendant’s

representations, absent any representations by the defendant, a plaintiff must take reasonable




49
     838 P.2d 1125 (Utah 1992).
50
     Id. at 1129.



                                                                                                         12
steps to prosecute the claim. Otherwise, there could be no showing that the defendant’s actions

prevented the discovery of the cause of action.” 51

            Here, the allegations in the Complaint and the language used in the incorporated

documents do not demonstrate that Thor’s communications with Plaintiffs would cause a

reasonably diligent plaintiff to delay filing his or her complaint under the second instance of the

concealment version of Utah’s equitable discovery Rule as articulated in Carson.

            Accordingly, the Limited Warranty issued by Thor clearly and unambiguously states that

Plaintiffs must bring any action for breach of that warranty or any implied warranties not more

than 15 months after Plaintiffs first took delivery of their motorhome. Plaintiffs took delivery of

their motorhome on November 22, 2016, and did not bring suit until May 4, 2018, well after the

limitations deadline. Plaintiffs’ breach of warranty claims and contract claims against Thor are

barred by the applicable contractual statute of limitations and are dismissed with prejudice.

                                                      ORDER

            IT IS HEREBY ORDERED that Defendant Blaine Jensen RV Centers, LLC’s Motion to

Dismiss 52 and Defendant Thor Motor Coach’s Motion to Dismiss 53 are GRANTED. Plaintiffs’

Complaint 54 is DISMISSED with prejudice. The clerk is directed to close the case.

            Signed January 31, 2019.



                                                       ____________________________________
                                                       David Nuffer
                                                       District Court Judge


51
     Id. at 1130.
52
     Blaine Jensen RV Centers, LLC’s Motion to Dismiss, docket no. 6, filed July 2, 2018.
53
     Thor Motor Coach Inc’s Motion to Dismiss, docket no. 7, filed July 2, 2018.
54
  Notice of Removal of Action to United States District Court, Exhibit B, Complaint, docket no. 2-2, filed June 29,
2018.



                                                                                                                 13
